356 F.2d 484
Samuel I. BOWEN, Jr., Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 22703.
United States Court of Appeals Fifth Circuit.
February 10, 1966.

Richard B. Williams, Natchitoches, La., for appellant.
Leven H. Harris, Asst. U. S. Atty., Shreveport, La., Edward L. Shaheen, U. S. Atty., for appellee.
Before HUTCHESON and THORNBERRY, Circuit Judges, and FISHER, District Judge.
PER CURIAM:


1
Appellant petitioned the district court pursuant to 42 U.S.C. Sec. 405(g) for review and reversal of a final decision by the Secretary denying appellant's application for Social Security disability benefits and for establishment of a period of disability. The sole issue was, and is, whether there is substantial evidence to support the administrative determination, for if there is, the administrative decision must be affirmed. Celebrezze v. Kelley, 331 F.2d 981 (5th Cir. 1964); Clinch v. Celebrezze, 328 F.2d 778 (5th Cir. 1964) (per curiam); Celebrezze v. O'Brient, 323 F.2d 989 (5th Cir. 1963). On the administrative record before it the district court, in a well-written, thorough opinion,1 answered this question affirmatively and granted summary judgment for the Secretary. The record discloses the requisite substantial evidence; it follows that judgment was properly entered for the Secretary, and accordingly that judgment is affirmed.



Notes:


1
 Bowen v. Celebrezze, 250 F. Supp. 44